Citation Nr: 0931458	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  05-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:    Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1954 to 
July 1973.  He died in August 2003.  The appellant is the 
Veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision.

In December 2006, the Board denied the appellant's claim for 
service connection for the cause of the Veteran's death.  The 
appellant appealed the Board's decision, and it was 
subsequently vacated by a February 2009 memorandum decision 
from the Court of Appeals for Veterans Claims (Court) and 
remanded to the Board for the directed action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The memorandum decision was premised on the fact that the 
Board had not fully explained how the Veterans Claims 
Assistance Act (VCAA) requirements had been satisfied.  The 
Court observed that the undersigned Veterans Law Judge had 
indicated at the appellant's hearing that the claims file 
would be reviewed and any additional records sought, but the 
Court found that the Board had failed to provide a sufficient 
description of the efforts undertaken to locate certain 
records that were alluded to at the hearing.

A review of the hearing transcript reveals that the appellant 
was asked what medical treatment the Veteran received in the 
years following his discharge from service in 1973.  The 
appellant testified that she and the Veteran had continued to 
live on the Naval Base in El Toro California following his 
discharge from service in 1973 and any medical treatment he 
would have received would have been from the base doctor.  
However, she did not relate any specific doctors or incidents 
of treatment.  The appellant indicated that they relocated to 
Arkansas in 1977.

A review of the claims file reveals that the Veteran filed a 
claim for VA benefits that was received in August 1973.  In 
his application, the Veteran reported receiving treatment for 
a throat condition between November 1971 and January 1972 at 
the Naval Hospital in Long Beach, California; for a liver 
condition in April 1972 at the MCAS Dispensary in El Toro, 
California; and for a nervous condition in May 1973 at the 
MCAS Dispensary in El Toro, California.  These treatment 
records were sought at that time and appear to be included in 
the service treatment records.  However, following the 
adjudication of his claim, the Veteran did not file an 
additional VA claim until 2003; and, he failed at that time, 
or subsequently, to identify any specific medical treatment 
between 1973-1977.  It is noted that a VA examination was 
conducted in September 1973 and is of record.  However, the 
only evidence that additional treatment record might exists 
comes from the appellant's testimony that the Veteran might 
have received treatment at the military base between 1973-77.  

Nevertheless, while it is unclear whether any treatment 
records from 1973-1977 actually exist, based on the 
appellant's testimony and the language of the memorandum 
decision, the Board feels that a remand to seek any potential 
records is appropriate.

It is also noted that the memorandum decision found the Board 
had not adequately explained how VA satisfied the duty to 
notify pursuant to the VCAA.  Thus, a letter should be sent 
to the appellant explaining the requirements to substantiate 
her claim; particularly in light of the Court's issuance of 
Hupp v. Nicholson, 21 Vet. App. 342 (2007), during the course 
of her appeal.  

Hupp held that in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits, which includes a claim 
of service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Unlike a 
claim to reopen, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a letter 
which:
*	informs her of the information and 
evidence necessary to substantiate her 
claim, including an explanation of the 
evidence and information required to 
substantiate a DIC claim based on 
either a previously service-connected 
condition or on a condition not yet 
service connected; 
*	informs her about what evidence, if 
any, she is to submit;
*	informs her about what evidence VA 
will obtain with respect to her claim;
*	informs her how effective dates and 
disability ratings are formulated; 
*	informs her about the conditions for 
which the Veteran was service 
connected at the time of his death 
(e.g. residuals of a tibia fracture, 
dermatitis, and tonsillitis); and 
*	informs her that she may use medical 
evidence to directly establish service 
connection for the Veteran's cancer.

2.  Contact the National Personnel Records 
Center (NPRC), or other appropriate 
records depository, and request any 
treatment records for the Veteran from 
1973-1977 regarding treatment that may 
have been provided to him as a military 
retiree at the Marine Corps Air Station 
Dispensary in El Toro, California.  A 
negative response should be requested if 
no records are available. 

3.  Following the requested development, 
the appellant's claim should be 
readjudicated.  If the benefit sought is 
not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

